Citation Nr: 1207851	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-20 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only as an accrued benefit.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to September 1985.  The Veteran died in February 2009.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.


FINDING OF FACT

In April 2009, the Veteran was found to be eligible for financial assistance in the purchase of an automobile; such assistance was not paid prior to the Veteran's death in February 2009; and his surviving spouse claims accrued benefits for financial assistance in the purchase of an automobile.






CONCLUSION OF LAW

Financial assistance in the purchase of an automobile does not involve periodic monetary benefits, and it is not an accrued benefit payable to a surviving spouse.  38 U.S.C.A. §§ 3902, 5121 (West 2002); 38 C.F.R. § 3.1000 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VCAA notice is not required in regard to the appellant's claim for entitlement to automobile and adaptive equipment or adaptive equipment only as an accrued benefit because it involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

VA has a duty to assist the appellant in the development of the claims. Generally, this duty includes assisting the appellant in the procurement of relevant treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  The adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death. 38 C.F.R. § 3.1000(a) (2011); see also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Thus, no additional development may occur with regard to the accrued benefits claim.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Automobile and Adaptive Equipment, or Adaptive Equipment Only

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2011); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.

The Veteran died in February 2009.  The appellant filed her accrued benefits claims later that same month; thus, her claims were timely filed.  Id.  The Board notes that the appellant has submitted additional evidence in support of her accrued benefits claims since the time of the Veteran's death in the form of a statement from the Veteran's former commander and the invoice from the purchase of the Veteran's van.  As noted above, the Board observes in this regard that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).

Eligibility for financial assistance in the purchase of an automobile or other conveyance and of basic entitlement to necessary adaptive equipment exists where a Veteran, who had active military, naval or air service, exhibits one of the following as the result of service-connected disorder: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808(a), (b) (2011).  For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b). 

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2) (2011).  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  Examples that constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2)(a)(b); 4.63 (2011).

It is undisputed that the Veteran did not have a pending claim for entitlement to automobile and adaptive equipment or adaptive equipment only at the time of his death.  The Board acknowledges that in a rating decision dated in April 2009 the RO, finding clear and unmistakable error (CUE) in a prior rating decision regarding the assignment of an evaluation of 30 percent disabling for amyotrophic lateral sclerosis, granted entitlement to automobile and adaptive equipment effective November 17, 2008, the effective date of entitlement to an evaluation of 100 percent disabling for loss of use of both legs due to amyotrophic lateral sclerosis. 

Subsequently, in April 2009 the appellant filed an application for automobile or other conveyance and adaptive equipment on an accrued basis.  The appellant included a copy of the sales receipt for the Veteran's van, indicating that the Van was purchased in August 2008.  In the rating action on appeal, dated in April 2009, the RO denied financial assistance in the purchase of an automobile on the basis that the automobile was purchased prior to the effective date of entitlement to automobile and adaptive equipment.  The RO indicated that the effective date of entitlement was September 23, 2008, the date of the change in the law that provided for presumptive service connection for amyotrophic lateral sclerosis.  See 38 C.F.R. § 3.318 (2011) (73 Fed. Reg. 54691-01 (September 23, 2008)).

Thereafter, in a statement of the case, dated in April 2010, the claim was again denied.  The statement of the case indicated that, in addition, to the purchase of the vehicle occurring prior to the effective date of entitlement, payment was not permitted as financial assistance for the purchase of an automobile is not a periodic monetary benefit, for which accrued benefits may be authorized.  Gillis v. West, 11 Vet. App. 441 (1998).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has determined that financial assistance for the purchase of an automobile is not a periodic monetary benefit, for which accrued benefits may be authorized.  Gillis v. West, 11 Vet. App. 441 (1998).  Further, automobile purchase assistance must be paid directly to the seller of the automobile, whereas payment of accrued benefits is limited to specified family member or individuals who paid the expense of the last sickness and burial.  Id.  In addition, as the automobile was purchased prior to the effective date of the certificate of eligibility.  Therefore, as a matter of law, the appellant is not entitled to receive automobile purchase assistance under 38 U.S.C.A. § 3902 (West 2002) as an accrued benefit.  Id.; Sabonis v. Brown, 426 Vet. App. 426 (1994).  Hence, the appellant's claim is denied.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  However, the Board has carefully reviewed the record in depth, and it has been unable to identify a basis upon which the benefit may be granted.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2011); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) ((citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, the appellant's claim is denied.


ORDER

Entitlement to automobile and adaptive equipment or adaptive equipment only as an accrued benefit, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


